                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

DERRICK SCOTT (#126372)
                                                                                         CIVIL ACTION
VERSUS
                                                                                         NO. 18-739-SDD-EWD
AJ UNKNOWN, ET AL.
                                                       ORDER

         Pro se plaintiff, Derrick Scott (“Plaintiff”), an inmate incarcerated at the Elayn Hunt

Correctional Center, St. Gabriel, Louisiana, filed this action pursuant to 42 U.S.C. § 1983 against

three unknown defendants alleging that his constitutional rights were violated when the defendants

physically attacked him on July 23, 2018. 1

         The statute applicable to the granting by federal courts of in forma pauperis status to

inmates in civil proceedings makes clear that Plaintiff is not entitled to proceed as a pauper in this

case. 28 U.S.C. § 1915(g) provides:

                  In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
                  or proceeding under this section if the prisoner has, on 3 or more prior occasions,
                  while incarcerated or detained in any facility, brought an action or appeal in a court
                  of the United States that was dismissed on the grounds that it is frivolous, malicious,
                  or fails to state a claim upon which relief may be granted, unless the prisoner is
                  under imminent danger of serious physical injury. 2

         A review of the records of this Court reflects that Plaintiff has, on three or more prior

occasions while incarcerated, brought actions or appeals in the federal court that have been

dismissed as frivolous, malicious, or for failure to state a claim. 3 Accordingly,


1
  R. Doc. 1, p. 1.
2
  The Court does not find that Plaintiff is under imminent danger of serious physical injury as Plaintiff’s Complaint
pertains solely to events happening in the past. Further, although Plaintiff’s Complaint alleges he sustained physical
injuries because of the attack (“blood immediately begin [sic] gushing out the split of the right heel of my foot ….”),
the Complaint also alleges Plaintiff received medical treatment for those injuries (“outside hospital had to put (11)
stitches in the heel of my right foot ….”). R. Doc. 1, pp. 1-2. Thus, it does not appear that Plaintiff’s alleged injuries
rise to the level of imminent danger.
3
  Cases or appeals filed by the plaintiff which have been dismissed by the federal courts as frivolous or for failure to
state a claim include, but are not limited to, Derrick Scott v. James M. LeBlanc, et al., Civil Action No. 12-0239-BAJ-
SCR (M.D., La.), Derrick Scott v. Burl Cain, Civil Action No. 12-0412-JJB-DLD (M.D., La.), and Derrick Scott v.
Officer Haney, et al., Civil Action No. 12-0439-JJB-DLD (M.D., La.). The first two referenced cases were dismissed
         IT IS ORDERED that Plaintiff is granted twenty-one (21) days from the date of this Order

within which to pay $400.00, the full amount of the Court’s filing fee. The filing fee must be paid

in full in a single payment. No partial payments will be accepted.

         Failure to pay the Court’s filing fee within 21 days shall result in the dismissal of

Plaintiff’s action without further notice from the Court.

         Signed in Baton Rouge, Louisiana, on April 1, 2019.



                                                         S
                                                         ERIN WILDER-DOOMES
                                                         UNITED STATES MAGISTRATE JUDGE




because the plaintiff’s Complaints made clear that he had failed to exhaust administrative remedies as mandated by
42 U.S.C. § 1997e, and the United States Court of Appeals for the Fifth Circuit has concluded that the dismissal of an
action for failure to state a claim is appropriate when it is clear from the face of a plaintiff’s Complaint that he has not
exhausted administrative remedies. See Carbe v. Lappin, 492 F.3d 325, 328 (5th Cir. 2007). In addition, such
dismissals may be treated as “strikes” within the context of 28 U.S.C. § 1915(g). See Emmett v. Ebner, 423 Fed.
Appx. 492 (5th Cir. 2011); Martinez v. Bus Driver, 344 Fed. Appx. 46 (5th Cir. 2009); Johnson v. Kukua, 342 Fed.
Appx. 933 (5th Cir. 2009). Finally, the Court hereby takes judicial notice of proceedings before this Court in Derrick
Scott v. Trish Foster, et al., Civil Action No. 13-0665-JJB-RLB (M.D. La.), wherein both this Court and the Fifth
Circuit Court of Appeals found that the plaintiff had accumulated three strikes.
